Name: Commission Regulation (EC) No 764/1999 of 13 April 1999 determing the extent to which applications lodged in April 1999 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  agri-foodstuffs;  EU finance;  trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities14. 4. 1999 L 99/23 COMMISSION REGULATION (EC) No 764/1999 of 13 April 1999 determing the extent to which applications lodged in April 1999 for import rights in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1045/ 98 of 19 May 1998 opening and administering an import tariff quota for frozen beef intended for processing for the period 1 July 1998 to 30 June 1999 (1) and in particular the second subparagraph of Article 3(3) thereof, Whereas Article 6(1) of Regulation (EC) No 1045/98 provides, where applicable, for a further allocation of quantities not covered by licence applications submitted by 26 February 1999; Whereas Article 1 of Commission Regulation (EC) No 586/1999 of 18 March 1999 providing for reallocation of import rights under Regulation (EC) No 1045/98 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (2) estab- lishes the quantities of frozen beef for processing which may be imported under special conditions until 30 June 1999; Whereas Article 3(3) of Regulation (EC) No 1045/98 lays down that the quantities applied for may be reduced; whereas the applications lodged relate to total quantities which exceed the quantities available; whereas under these circumstances and taking care to ensure an equit- able distribution of the available quantities, it is appro- priate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Every application for import rights lodged in accordance with Article 6 of Regulation (EC) No 1045/98 shall be granted to the following extent, expressed as bone-in beef: Ã¯ £ § 0,972 % of the quantity requested for beef imports intended for the manufacture of preserves' as defined by Article 7(a) of Regulation (EC) No 1045/98, Ã¯ £ § 19,822 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 7(b) of Regulation (EC) No 1045/98. Article 2 This Regulation shall enter into force on 14 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 149, 20.5.1998, p. 12. (2) OJ L 74, 19.3.1999, p. 3.